

	

		III

		109th CONGRESS

		1st Session

		S. RES. 328

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Roberts, Mr.

			 Reed, Mr. Burr,

			 Mr. Jeffords, Mr. Gregg, Mrs.

			 Murray, Mr. Hatch,

			 Mrs. Clinton, Mr. DeWine, Mr.

			 Bingaman, Ms. Mikulski,

			 Mr. Harkin, and Mr. Dodd) submitted the following resolution; which

			 was referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		RESOLUTION

		Recognizing the 30th anniversary of the

		  enactment of the Education for All Handicapped Children Act of 1975 and

		  reaffirming the commitment of Congress to the Individuals with Disabilities

		  Education Act so that all children with disabilities receive a free appropriate

		  public education in the least restrictive environment.

	

	

		Whereas the Education for All Handicapped Children Act of

			 1975 (Public Law 94–142) was signed into law 30 years ago on November 29, 1975,

			 and amended the State grant program under part B of the Education of the

			 Handicapped Act;

		Whereas the Education for All Handicapped Children Act of

			 1975 established the Federal priority of ensuring that all children, regardless

			 of the nature or severity of their disability, have available to them a free

			 appropriate public education in the least restrictive environment;

		Whereas the Education of the Handicapped Act was further

			 amended by the Education of the Handicapped Act Amendments of 1986 (Public Law

			 99–457) to create a preschool grant program for children with disabilities aged

			 3 through 5 and an early intervention program for infants and toddlers with

			 disabilities under 3 years of age and their families;

		Whereas the Education of the Handicapped Act Amendments of

			 1990 (Public Law 101–476) renamed the Education of the Handicapped Act as the

			 Individuals with Disabilities Education Act (referred to in this resolution as

			 IDEA) (20 U.S.C. 1400 et seq.);

		Whereas IDEA currently serves an estimated 269,000 infants

			 and toddlers, 679,000 preschoolers, and 6,000,000 children aged 6 to 21;

		Whereas IDEA has helped reduce the number of children with

			 developmental disabilities who must live in State institutions away from their

			 families;

		Whereas the number of children with disabilities who

			 complete high school with standard diplomas has grown significantly since the

			 enactment of IDEA;

		Whereas more students with disabilities are participating

			 in national and State testing programs, and graduation rates for students with

			 disabilities are continuously rising, since the enactment of IDEA;

		Whereas the number of children with disabilities who

			 enroll in college as freshmen has more than tripled since the enactment of

			 IDEA;

		Whereas IDEA promotes partnerships between parents of

			 children with disabilities and education professionals in the design and

			 implementation of the special education and related services provided to

			 children with disabilities;

		Whereas the integration of students with disabilities in

			 the classroom, learning alongside their peers without disabilities, has

			 heightened the Nation’s awareness of the needs and capabilities of students

			 with disabilities;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 (Public Law 108–446) reauthorizes IDEA and ensures that

			 children with disabilities are guaranteed a quality education based on the high

			 academic standards required under the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6301 et seq.), as amended by the No Child Left Behind Act of

			 2001 (Public Law 107–110);

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 strengthens IDEA's focus on the educational results of

			 children with disabilities and better prepares those children for further

			 education beyond high school or employment;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 further enables special education teachers, related

			 services providers, other educators, and State and local educational agencies

			 to focus on promoting the academic and functional achievement of children with

			 disabilities;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 places a new priority on providing students with

			 disabilities with positive behavioral supports through school-wide

			 interventions;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 enables students with disabilities, through the power

			 of technology, to achieve better educational outcomes and enhance independent

			 living skills;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 protects the procedural safeguards that guarantee the

			 rights of children with disabilities to a free and appropriate public education

			 while establishing mechanisms for parents and schools to resolve disagreements

			 about educational planning and the implementation of such planning, thus

			 reducing unnecessary litigation;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 continues to ensure that all students with disabilities

			 receive the services and supports necessary in order to achieve positive

			 educational outcomes in both public and private educational settings;

		Whereas the Individuals with Disabilities Education

			 Improvement Act of 2004 ensures that the vast majority of IDEA funds will go

			 directly to the classroom and provides States and local educational agencies

			 additional flexibility to provide for the costs of educating high need children

			 with disabilities;

		Whereas IDEA has supported, through its discretionary

			 programs, 3 decades of research, demonstration, and personnel preparation in

			 effective practices for educating children with disabilities, enabling

			 teachers, related services providers, and other educators to effectively meet

			 the educational and developmental needs of all children;

		Whereas Federal and State governments support effective,

			 research-based practices in the classroom to ensure appropriate services and

			 supports for children with disabilities; and

		Whereas IDEA continues to marshal the resources of this

			 Nation to implement the promise of full participation in society for children

			 with disabilities: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 30th anniversary of the enactment of the Education for All Handicapped Children

			 Act of 1975 (Public Law 94–142);

			(2)acknowledges the

			 many and varied contributions of children with disabilities and their parents,

			 teachers, related services providers, and other educators; and

			(3)reaffirms the

			 commitment of Congress to the Individuals with Disabilities Education Act (20

			 U.S.C. 1400 et seq.) so that all children with disabilities receive a free

			 appropriate public education.

			

